Exhibit 10.2

SEMTECH CORPORATION

CEO BONUS PLAN

APPENDICES

 

A. OPERATING INCOME APPENDIX FOR FISCAL YEAR 2009

Adopted by the Compensation Committee on June 26, 2008

 

FY2009 Operating Income

as a Percentage of

FY2008 Operating

Income

   Operating
Income
Performance
Factor  

0 to 100%

   0 %

105%

   80 %

119%

   90 %

133%

   100 %

169%

   148 %

250% or above

   250 %

For purposes of this Appendix, Operating Income for each fiscal year is as
determined by the Committee in accordance with Exhibit A of the Plan.

 

B. TARGET LEVEL APPENDIX

For Fiscal Year 2009, the CEO’s Target Level is 125% of the CEO’s annual base
salary.

 

C. PEER GROUP APPENDIX FOR FISCAL YEAR 2009

The Peer Group for Fiscal Year 2009 shall be the following companies:

Analog Devices (ADI)

Linear Technology Corp. (LLTC)

Intersil Corp. (ISIL)

Maxim Integrated Products Inc. (MXIM)

Micrel Inc. (MCRL)

Microsemi Corp. (MSCC)

National Semiconductor Corp. (NSM)

Power Integrations Inc. (POWI)

 

1 of 2



--------------------------------------------------------------------------------

The Performance Relative to Peers Factor for Fiscal Year 2009 will be determined
according to the following table:

 

Company Revenue Growth

Ranking, Relative to Peer

Group

  

Company Earnings Per Share

Growth Ranking, Relative to Peer

Group

   Performance Relative to
Peers Factor  

Below 50th percentile

  

Below 50th percentile

   0 %

Below 50th percentile

  

At or above 50th percentile

   50 %

At or above 50th percentile

  

Below 50th percentile

   50 %

At or above 50th percentile, but less than 75th percentile

  

At or above 50th percentile, but less than 75th percentile

   100 %

At or above 75th percentile

  

At or above 50th percentile, but less than 75th percentile

   150 %

At or above 50th percentile, but less than 75th percentile

  

At or above 75th percentile

   150 %

At or above 75th percentile

  

At or above 75th percentile

   200 %

 

2 of 2